DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-5, 7-13, 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious the gratings on the waveguides are combined into a two-dimensional diffraction grating; when optical waves enter a region where the two-dimensional diffraction grating is located, refraction and reflection are formed on the gratings, wherein refracted optical waves emit from the gratings and form coupling in a free space; when the optical waves reflected by the gratings reach the metal reflective laver, the optical waves are reflected back by the metal reflective laver, so that the optical waves enter the free space, to further coupling with the foregoing optical waves refracted into the free space in combination with the rest of respective claim 1, 8 for the reasons stated by Applicant in the Remarks section filed 9/17/21.
It is noted that each of respective claims 1, 8 is allowable because the unique combination of each and every specific element stated in the respective claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874